Citation Nr: 0805795	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  In December 2005, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.


FINDING OF FACT

A low back disorder was caused or aggravated by an in-service 
injury.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not deemed a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's 
General Counsel has held that a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's December 1979 enlistment examination did not 
find a pre-existing low back disability.  Service medical 
records clearly document that the veteran sustained a back 
injury in November 1983.  Specifically, he slipped on 
hydraulic fluid resulting in trauma to the left thoracic area 
near the spinal column.  He primarily complained of back and 
left arm pain.  Physical examination resulted in a diagnosis 
of thoracic area back strain.  The January 1984 separation 
examination indicated a normal clinical evaluation of the 
spine.  Notably, x-ray examination was not conducted at any 
time during service.

Post-service medical records first reflect the veteran's 
treatment for low back pain by Dr. T.S.R., in June 1990.  At 
that time, the veteran reported a 11/2 month history of 
increased of low back pain.  A computed tomography (CT) scan 
performed later that month demonstrated bilateral pars 
interarticularis defects at L5-S1 with first degree 
spondylolisthesis of L5-S1.  The veteran received continuous 
treatment for low back pain thereafter.  He was involved in a 
motor vehicle accident in January 1992, but the medical 
evidence indicates that no injury of the low back resulted.  

The most recent magnetic resonance imaging (MRI) scan in 
November 2001 showed spondylolisthesis at L5-S1 with disc 
desiccation and mild diffuse disc bulging.

The veteran's statements on appeal have supplemented the 
evidentiary gap between the in-service injury and the first 
documentation of treatment for low back pain in 1990.  He 
elaborates that his initial injury involved falling on his 
buttocks while carrying approximately 30 pounds of equipment.  
He concedes that his low back pain resolved for the remaining 
two months of service.  However, he eventually developed an 
arthritic-type pain that became chronic in 1985, which he 
self-treated with over-the-counter medications and occasional 
visitations to medical clinics.

In a statement dated December 2002, Dr. T.S.R. reported the 
veteran's history of back injury in 1983 followed by a 2-year 
history of intermittent pain, and constant pain beginning in 
1985.  His pain was exacerbated by weather changes and 
prolonged periods of sitting and standing.  This physician 
opined that the veteran suffered from some permanent 
disability associated with the in-service injury sustained in 
1983.  Notably, the record reflects that Dr. T.S.R. reviewed 
the veteran's service medical records.

VA examination in July 2003 included the veteran's report 
that his low back pain resolved within one week following his 
1983 injury, and did not become symptomatic until 1985 or 
1986.  The examiner offered a diagnosis of spondylolisthesis 
of the lumbosacral spine of "L4-L5" with loss of function 
due to pain.  This examiner did not provide an opinion as to 
the etiology of the low back disability.

In July 2006, the veteran underwent VA spine examination 
based upon review of his claims folder.  The examiner 
reviewed the November 1983 service medical entry, and noted 
that the veteran claimed that his lower back pain, rather 
than thoracic area pain, was more severe.  Post-service, he 
had flare-ups of pain that occurred about once every two 
weeks and were brought on by strenuous activities.  Following 
examination and review of the claims folder, the examiner 
provided a diagnosis of bilateral spondylosis with Grade I 
spondylolisthesis at L5-S1 and offered the following opinion:

An opinion has been requested concerning the 
connection of this man[']s injury in 1983, and 
his current diagnosis.  In my opinion, his 
spondylolisthesis, which of course is most 
likely a congenital problem, but in my opinion 
was definitely made symptomatic by his fall in 
1983.  Therefore, my opinion is that these two 
conditions are definitely related.

After carefully reviewing the record, the Board finds that 
the evidence regarding the veteran's claim is in relative 
equipoise.  The fact that the veteran incurred a slip and 
fall injury in 1983 resulting in a brief period of low back 
pain is established by the record.  The veteran has candidly 
reported that his low back pain did not reoccur until after 
his discharge from service, when performing strenuous 
activities.  The record contains two competent medical 
opinions, based upon review of all the evidence including his 
service medical records, that attribute his current low back 
disability to the in-service injury in 1983.  

The negative separation examination in January 1984 and lack 
of documented medical treatment prior to 1990 provides 
evidence against the claim.  However, the Board notes that 
there are no medical opinions contrary to those expressed by 
Dr. T.S.R. and the July 2006 VA examiner.

The fact that the veteran has a congenital abnormality of the 
low back does not preclude service connection in this claim, 
as the July 2006 VA examination opinion essentially concluded 
that the veteran incurred a superimposed injury of the low 
back resulting in the current state of low back disability.  
Based upon the principles enunciated in VAOPGCPREC 82-90 and 
the doctrine of the benefit of doubt, the Board finds that 
the veteran's current back disorder, diagnosed as bilateral 
spondylosis with grade I spondylolisthesis at L5-S1, results 
from an in-service injury.  The appeal, therefore, is 
granted.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 55- 
56.

This decision does not suggest that the veteran's entire back 
problem is related to service, including the congenital 
abnormality.  The nature and extent of the back disorder 
related to service is not before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for a back disorder related to service is 
granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


